Citation Nr: 1759252	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to October 1975, from July 8, 1978 to July 22, 1978, and from June 2007 to June 2008.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2015, the Board remanded the case for further development.

The Board acknowledges that notices of disagreement have been submitted for the issues of the issues of entitlement to service connection for right and left shoulder disabilities and a left wrist disability and an increased rating for a generalized anxiety disorder with secondary depressive disorder.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

In a June 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw his appeal for service connection for a bilateral knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a bilateral knee disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In a June 2017 statement, the Veteran stated that he desired to withdraw his appeal.  The Board finds that the Veteran has expressed his desire to withdraw his appeal for the issue of service connection for a bilateral knee disability.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning this issue.  See 38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss this issue on appeal.


ORDER

The appeal of the issue of entitlement to service connection for a bilateral knee disability is dismissed.  




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


